     Case 2:18-cv-01029-GMN-PAL Document 21 Filed 12/19/18 Page 1 of 5



1
     RYAN L. DENNETT, ESQ.
2    Nevada Bar No. 005617
     rdennett@dennettwinspear.com
3    JENNIFER INSLEY MICHERI, ESQ.
     Nevada Bar No. 010089
4    jinsley-micheri@dennettwinspear.com
     DENNETT WINSPEAR, LLP
5    3301 N. Buffalo Drive, Suite 195
     Las Vegas, Nevada 89129
6    Telephone:     (702) 839-1100
     Facsimile:     (702) 839-1113
7    Attorneys for Defendant, State Farm
     Mutual Automobile Insurance Company
8

9                                  UNITED STATES DISTRICT COURT

10                                       DISTRICT OF NEVADA

11   ANTHONY GARCIA,
12                                              Plaintiff,   Case No: 2:18-cv-01029-GMN-PAL
13   vs.
14   STATE FARM MUTUAL AUTOMOBILE
     INSURANCE COMPANY, a foreign corporation;
15   DOES I through X, inclusive, and ROE
     CORPORATIONS I through X, inclusive,
16
                                           Defendants.
17
           STIPULATION FOR EXTENSION OF TIME IN WHICH TO COMPLETE DISCOVERY
18                                 (FIRST REQUEST)
19
            COME NOW, the parties above named, by and through counsel, and move the
20
     Honorable Magistrate Judge for an Order continuing Discovery, and submit the instant
21
     Stipulation in accordance with LR 6-1 and LR 26-4. The parties hereto previously completed
22
     expert discovery according to the initial expert disclosures on December 3, 2018, according to
23
     the Joint Discovery Plan and Scheduling Order on file herein (Doc #13), no extension of the
24
     expert disclosures dates is contemplated by this stipulation and the parties hereto do not agree
25
     to extend any expert disclosure dates. Thus, as past discovery deadlines in this matter pursuant
26
     to the Joint Discovery Plan and Scheduling Order on file herein (Doc #13) remain closed.
27
     Further, the parties anticipate timely disclosure of rebuttal experts as outlined within the Joint
28
     Case 2:18-cv-01029-GMN-PAL Document 21 Filed 12/19/18 Page 2 of 5



1    Discovery Plan and Scheduling Order on file herein (Doc #13), and no extension of that date is

2    sought within the instant Stipulation. However, the parties have conferred and agree that an

3    extension of time in which to complete all remaining discovery (and specifically complete

4    depositions) is warranted, good cause exists for the extension.

5           The parties hereby request that the remaining discovery dates in this matter be continued

6    for ninety (90) days. The primary basis for the scope of a ninety-day extension is the fact that Dr.

7    Rosler's office advised that he is not available for deposition until mid-April 2019. Dr. Rosler is

8    Mr. Garcia's treating pain management physician and administered the invasive and alleged

9    accident-related treatment to Mr. Garcia in this case. This Stipulation and request for extension

10   of dates is made more than twenty-one (21) days before the expiration of the discovery deadline

11   (sought to be extended) pursuant to the deadlines for discovery contained within the Joint

12   Discovery Plan and Scheduling Order on file herein (Doc #13). This Stipulation is supported by

13   good cause. No previous requests or extensions for time in which to complete discovery in this

14   matter have been requested in this case.

15          The parties hereto are cognizant of the Honorable Magistrate Judge, Peggy A. Leen's

16   Minute Order (Doc #15), indicating that no extensions of the dates for discovery contained within

17   the Joint Discovery Plan and Scheduling Order on file herein (Doc #13) would be granted without

18   a strong showing of good cause and due diligence (Minute Order, Doc #15).

19          Counsel submits there is a strong showing of good cause and due diligence, as counsel

20   has been working to set necessary depositions and obtain necessary documents identified for

21   the first time during Plaintiff's recent deposition, but has been informed by deponents (and

22   specifically Drs. Rosler and Kaplan) that no dates are available for deposition until after the

23   current deadline for discovery. In order to complete necessary discovery, counsel is requesting

24   additional time in which to accomplish depositions of experts, treating physicians and percipient

25   witnesses, and obtain newly identified documents and records.          Counsel continues to work

26   diligently to set said depositions and obtain relevant records, but requires additional time in

27   which to do so.

28          In addition, on November 19, 2018, Defendant deposed Plaintiff, Anthony Garcia. On
                                                      2
     Case 2:18-cv-01029-GMN-PAL Document 21 Filed 12/19/18 Page 3 of 5



1    that date, Plaintiff revealed for the first time that he sought consult from his primary care

2    physician who authored Family Medical Leave Act paperwork authorizing Mr. Garcia to be off

3    work, allegedly in connection with a back injury Mr. Garcia claims as related to the motor vehicle

4    accident at issue in this case. Moreover, Defendant has been diligent in its efforts to obtain Mr.

5    Garcia's employment records. However, Mr. Garcia employer has not provided those records to

6    date. Thus, the parties need time in which to explore these additional issues with respect to

7    Plaintiff's claims, obtain necessary records and conduct necessary depositions of relevant

8    parties in connection with Mr. Garcia's claims of continuing injury.

9            An extension of time for discovery is necessary and good cause exists for the extension

10   pursuant to Local Rule 26-4. In accordance with Local Rule 26-4(c), such extension is warranted

11   so that Defendant may notice necessary depositions to include Plaintiff's physicians and experts,

12   and Plaintiff's employer, and obtain complete employment and FMLA records regarding Mr.

13   Garcia's claim of accident-related back pain, as well as new medical records identified by Mr.

14   Garcia, for the first time, during his deposition. An extension is also warranted and good cause

15   exists because Defendant has been diligent in its efforts to set the depositions and obtain the

16   employment documents, but has not yet been given the opportunity to notice necessary

17   depositions, and to enable the parties to gather evidence necessary in which to support any

18   request for dispositive relief in this matter, and so that the parties may adequately prepare their

19   case in anticipation of trial.

20           Further, in accordance with Local Rule 26-4(c), Plaintiff Garcia disclosed and testified

21   about additional necessary and discoverable information regarding alleged ongoing injury during

22   his November 19, 2018 deposition. The parties have agreed that an extension of the discovery

23   dates are warranted making an extension of time immediately necessary. Counsel continue to

24   work together to complete necessary depositions and discovery. Thus, the instant Stipulation to

25   extend the remaining dates for discovery for sixty (60) days as requested herein is necessary

26   and warranted, with a strong showing of good cause and due diligence by counsel.

27           In accordance with Local Rule 26-4 (a): Discovery that has been completed includes

28   written discovery by the parties, including Requests for Production of Documents, Interrogatories
                                                      3
     Case 2:18-cv-01029-GMN-PAL Document 21 Filed 12/19/18 Page 4 of 5



1    and Requests for Admissions. Further, Defendant State Farm has deposed Plaintiff Anthony

2    Garcia. Counsel is currently working together to scheduling remaining depositions as noted

3    herein. Significantly, no extension of the dates for expert disclosures are contemplated in this

4    case and expert discovery and other discovery dates that have passed are to otherwise remain

5    closed.

6              Also, the parties executed a Stipulation and Order for Confidentiality, and the Court the

7    Court signed the Order on the same (Document #19). Finally, the parties have exchanged

8    documents and witnesses pursuant to FRCP 26(a)(1).

9              In accordance with Local Rule 26-4(b): Discovery to be completed includes factual

10   discovery and depositions. Otherwise, the parties do not wish to re-open expert discovery,

11   which remains closed - and no extension of pending rebuttal date is contemplated by this

12   Stipulation.

13             In accordance with Local Rule 26-4(d):      The parties request an extension and that

14   remaining discovery be continued for ninety (90) days. Specifically, that the discovery deadline

15   be continued through May 2, 2019, and the parties shall have until July 31, 2019 (30 days after

16   the discovery cut-off date) to file dispositive motions.      Finally, the parties will prepare a
                                                 August 30, 2019
17   consolidated pre-trial order on or before October 29, 2019 (which deadline will be suspended if

18   dispositive motions are timely filed, until thirty (30) days after the decision of the dispositive

19   motions or until further order of the Court).

20   DATED : December 19, 2018                       DATED: December 19, 2018
21   THE702FIRM                                      DENNETT WINSPEAR, LLP
22

23   By    /s/Mark A. Rouse                          By    /s/Jennifer Insley Micheri
     MARK A. ROUSE, ESQ.                             RYAN L. DENNETT, ESQ.
24   Nevada Bar No. 012273                           Nevada Bar No. 005617
     400 South 7th Street, #400                      JENNIFER INSLEY MICHERI, ESQ.
25   Las Vegas, Nevada 89101                         Nevada Bar No. 010089
     Telephone: (702) 776-3333                       3301 N. Buffalo Drive, Suite 195
26   Facsimile: (702) 505-9787                       Las Vegas, Nevada 89129
     Attorneys for Plaintiff,                        Telephone:    (702) 839-1100
27   Anthony Garcia                                  Attorneys for Defendant, State Farm Mutual
                                                     Automobile Insurance Company
28
                                                       4
     Case 2:18-cv-01029-GMN-PAL Document 21 Filed 12/19/18 Page 5 of 5



1

2                                                      ORDER

3       The court is not satisfied that the parties have shown good cause for a 90-day extension of the
     discovery plan and scheduling order deadlines. The parties have conducted very little discovery and do
4    not provide the dates on which the discovery which has been done was initiated. However, as the parties
     represent two of the medical experts are not available to have their depositions taken until April 2019, the
5    court will reluctantly grant the stipulation.
6       IT IS SO ORDERED.                                       _______________________________
                                                       U.S. MAGISTRATE JUDGE
7                                                               Peggy A. Leen
                                                                United States Magistrate Judge
8    Submitted by:                                              Dated: December 26, 2018

9    DENNETT WINSPEAR, LLP
10

11   By    /s/Jennifer Insley Micheri
     RYAN L. DENNETT, ESQ.
12
     Nevada Bar No. 005617
13   JENNIFER INSLEY MICHERI, ESQ.
     Nevada Bar No. 010089
14   3301 N. Buffalo Drive, Suite 195
     Las Vegas, Nevada 89129
15   Telephone:    (702) 839-1100
     Facsimile:    (702) 839-1113
16   Attorneys for Defendant, State Farm
     Mutual Automobile Insurance Company
17

18

19

20

21

22

23

24

25

26

27

28
                                                           5
